Citation Nr: 0020488	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.  

2.  Determination of a proper initial rating for bilateral 
hearing loss, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the veteran's claim for an evaluation in 
excess of 10 percent for his hemorrhoids, and which granted 
service connection for bilateral hearing loss, but did not 
assign a compensable evaluation for that disability.  The 
veteran filed timely appeals, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  The veteran's hemorrhoids are not productive of 
persistent bleeding and with secondary anemia or with 
fissures. 

3.  The medical evidence shows that the veteran manifested 
Level I and II hearing acuity in his left and right ears, 
respectively, in April 1998, and Level I and II hearing 
acuity in his left and right ears, respectively, in December 
1999.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.114, Diagnostic Code 7336 (1999).  

2.  The criteria for assignment of an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.383, 4.1, 4.3, 4.14, 4.85, Diagnostic Code 
6100 (1999) and (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hemorrhoids

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue of an increased rating for 
hemorrhoids has been obtained.  The evidence includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, a 
transcript of personal hearing testimony given before a 
Hearing Officer at the RO, and statements made by the veteran 
in his behalf.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
issue.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  Moreover, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Historically, service connection for hemorrhoids was granted 
by a March 1968 rating decision, and an initial 
noncompensable evaluation was assigned, effective from 
October 18, 1967.  At that time, the veteran was found to 
have very mild external and internal hemorrhoids without anal 
fissures or fistulae.  His sphincter control had been 
characterized as good, and there was no bleeding.  In 
February 1997, the veteran filed a claim for an increased 
rating for his hemorrhoids, contending that his disability 
had increased in severity.  By a May 1997 rating decision, 
the veteran's assigned disability rating for his hemorrhoids 
was increased to 10 percent, effective from February 21, 
1997.  The veteran has appealed that decision, contending, in 
substance, that he experiences constant pain due to his 
hemorrhoids, and that the assigned 10 percent evaluation does 
not adequately address the severity of his hemorrhoids.  

Contemporaneous clinical treatment records dating from May 
1989 through May 2000 show that the veteran was seen for 
episodic hemorrhoid pain.  In May 1989, he was noted to have 
a history of intermittent bleeding.  The treating physician 
concluded with a diagnosis of diverticulitis.  In June 1994, 
the veteran was seen for complaints of discomfort due to his 
hemorrhoids.  In February 1997, the veteran reported 
experiencing hemorrhoid bleeding of a one-month duration.  He 
complained of experiencing frequent recurrences of moderate 
severity.  The veteran was seen once again in May 1998 for 
complaints of pain, itching, and occasional bleeding 
hemorrhoids.  He was using hydrocortisone rectal cream, 
laxatives, and stool softeners at that time.  On examination, 
no rectal bleeding or thrombosis was found.  The veteran was 
advised to undergo surgical consultation if there was no 
improvement.  

In August 1998, the veteran underwent a VA rating 
examination.  The report of that examination shows that he 
did not have any colostomy, fecal leakage, or signs of 
anemia.  The lumen was normal, and there was no evidence of 
anal fissure or active bleeding.  Hemorrhoids of 
approximately five millimeters in diameter were indicated at 
five, seven, and eleven o'clock.  There was no thrombosis.  
The examiner concluded with a diagnosis of internal and 
external hemorrhoids with symptoms including pain, itching, 
and occasional bleeding.  He continued that there was no 
significant anemia or fissures.  

At his January 2000 RO hearing, the veteran testified that he 
had experienced some bleeding, and that he had been advised 
that surgery was the only means of definitively correcting 
that problem.  However, the veteran indicated that at age 80, 
he did not want to undergo surgery.  The veteran stated that 
he did not experience any current excessive bleeding, but 
that he would tend to experience rectal bleeding 
approximately once or twice a week, particularly when he 
strained during a bowel movement.  The veteran indicated that 
bleeding recurred despite his medication, although he also 
testified that if he did not use his prescribed medication 
daily, his symptoms would increase in severity.  

External and internal hemorrhoids are evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  Under that 
diagnostic code, a noncompensable evaluation is contemplated 
for mild or moderate hemorrhoids.  Assignment of a 10 percent 
evaluation is warranted upon a showing of large or 
thrombotic, irreducible, hemorrhoids, with excessive 
redundant tissue, and with evidence of frequent recurrences.  
A 20 percent evaluation, the highest rating available under 
Diagnostic Code 7336, is contemplated for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  Id.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 10 percent for the veteran's service-
connected hemorrhoids.  The Board recognizes that the veteran 
experiences chronic pain and recurrent intermittent bleeding 
in connection with his service-connected hemorrhoid 
disability.  However, such symptomatology formed the basis 
for the assignment of a higher 10 percent evaluation.  All of 
the available medical evidence fails to disclose the presence 
of persistent bleeding with either secondary anemia or 
fissures.  Indeed, the report of the August 1998 rating 
examination and the contemporaneous clinical treatment 
records fail to show any current bleeding, and the VA rating 
examiner expressly stated that anemia or anal fissures were 
not present.  

The veteran testified that he had been advised that surgery 
was the only way in which his symptoms could be permanently 
alleviated.  The Board recognizes these assertions, but also 
finds that under the relevant rating criteria under 
Diagnostic Code 7336, the veteran's overall symptomatology 
most nearly approximates the currently assigned evaluation 
which contemplates large or thrombotic, irreducible 
hemorrhoids, evidencing frequent recurrences.  See 38 C.F.R. 
§ 4.7 (1999).  In short, while he may be shown to have 
complaints of chronic pain, the veteran has not been shown to 
have what could be characterized as "persistent" bleeding 
along with secondary anemia or with fissures to warrant 
assignment of an evaluation in excess of 10 percent for his 
hemorrhoids.  Accordingly, the veteran's appeal with respect 
to an entitlement to an increased rating for hemorrhoids must 
be denied.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an evaluation in excess of 10 
percent for the veteran's hemorrhoids.  

II.  Hearing Loss

The veteran filed his initial claim for service connection 
for bilateral hearing loss and tinnitus in October 1997.  By 
a January 1998 rating decision, the veteran's claim was found 
to be not well grounded.  The veteran filed a timely notice 
of disagreement in February 1998, and a statement of the case 
(SOC) was issued in April 1998.  Following issuance of the 
April 1998 SOC, the veteran underwent a VA audiological 
examination in April 1998 in which he was diagnosed with 
bilateral hearing loss and tinnitus which the examiner 
determined was related to exposure to acoustic trauma during 
service.  Accordingly, by a rating decision of May 1998, 
service connection for bilateral hearing loss and tinnitus 
was granted, effective from February 21, 1997.  By that 
rating decision, the veteran was assigned an initial 
noncompensable evaluation for his bilateral hearing loss, and 
a 10 percent evaluation for tinnitus.  

There is no indication that the veteran submitted any notice 
of disagreement with respect to the May 1998 rating decision, 
but he did submit additional VA clinical treatment records 
dating from September 1988 through October 1998 in connection 
with his claim for an increased rating for hemorrhoids.  By a 
December 1998 rating decision, the veteran's initial 
noncompensable rating for hearing loss and his 10 percent 
rating for tinnitus were continued.  Afterwards, in December 
1999, he filed a timely notice of disagreement with respect 
to the December 1998 rating decision.  Pursuant to the 
veteran's notice of disagreement, an additional SOC was 
issued in December 1999.  

In January 2000, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and provided testimony 
with respect to his claim for increased initial ratings for 
his bilateral hearing loss and tinnitus.  During his hearing, 
it was explained to the veteran that a 10 evaluation was the 
highest available rating for tinnitus, and he agreed to 
withdraw his claim for an increased initial rating with 
respect to tinnitus.  However, the veteran indicated that he 
wished to continue his claim for a compensable initial rating 
for his service-connected bilateral hearing loss.  Following 
his personal hearing, a supplemental statement of the case 
(SSOC) pertaining to the issue of an increased initial rating 
for bilateral hearing loss was issued in March 2000.  A note 
attached to the SSOC indicated that in order for the 
adjudication process to continue with respect to the issue 
involving his hearing loss, the veteran would have to submit 
a substantive appeal.  

However, the Board observes that after the issuance of the 
December 1999 SOC, the veteran indicated that he wished to 
continue his appeal regarding his claim for an increased 
(compensable) evaluation for bilateral hearing loss, and 
provided testimony with respect to that claim.  The Board 
finds that such testimony constitutes a timely substantive 
appeal regarding the veteran's claim for an increased initial 
rating for bilateral hearing loss.  Moreover, a VA Form 9, 
substantive appeal with respect to the issue of an increased 
initial rating for hearing loss was received in June 2000.  
At that time, it was requested that additional VA treatment 
records be obtained from the Iowa City VA Medical Center 
(VAMC) in support of the veteran's claim.  Pursuant to the 
veteran's request, additional records dating from March 
through May 2000 were obtained from the VAMC, but these 
records did not contain any material pertaining to the 
veteran's service-connected hemorrhoids or bilateral hearing 
loss.  In any event, the Board will now proceed with its 
review of the veteran's claim at this time.  

The Board finds that the veteran's claim for an initial 
compensable rating for service-connected bilateral hearing 
loss is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, during the pendency of this appeal, regulatory 
changes amended the VA Rating Schedule, 38 C.F.R. Part 4, 
including the rating criteria for evaluating a hearing loss 
disorder.  This amendment was effective June 10, 1999.  See 
64 Fed. Reg. 25202 through 25210 (May 11, 1998).  See also 
38 C.F.R. Part 4 (1999).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide for an effective date and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, the Board must evaluate 
the veteran's claim for evaluation of a proper initial rating 
from June 10, 1999 under both the former and the current 
regulations in the VA Rating Schedule in order to ascertain 
which version is most favorable to his claim, if indeed one 
is more favorable than the other.  

Although the new regulations were not in effect when the May 
and June 1998 rating decisions were rendered, the Board 
notes, parenthetically, that the amended regulations did not 
result in any substantive changes relevant to this appeal.  
Essentially, the old and the new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999); 38 C.F.R. §§ 4.85-4.87 (1999); (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither set of rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100, Table VI (1998), as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999); 38 C.F.R. § 4.85(b) 
and (e) (1999).  See generally Lendenmann v. Principi, supra.  
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999); 38 C.F.R. § 4.85, Table VI (1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1,000, 2,000, 3,000, or 4,000 Hertz) is 55 decibels or more, 
or where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz (Hz) and 70 decibels or more at 2,000 Hz.  
However, these revisions, even when applied, do not affect 
the evaluation of the veteran's bilateral hearing loss, as 
the amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

Here, the veteran's claim for service connection for 
bilateral hearing loss was received in November 1997.  As 
noted, service connection for his bilateral hearing loss was 
granted by a May 1998 rating decision, and an initial 
noncompensable evaluation was assigned, effective from 
November 5, 1997.  Service connection was also granted for 
tinnitus and an initial 10 percent evaluation was assigned, 
but the veteran withdrew his appeal with respect to that 
issue.  At his January 2000 personal hearing at the RO, the 
veteran testified in substance, that he experienced constant 
ringing in his ears, and that he was unable to hear people 
talking in large groups.  He indicated that he experienced 
difficulty hearing when background noise was present.  

In support of his claim, the veteran submitted VA 
audiological treatment records dated in February 1998.  Those 
records show that he experienced mild to moderate 
sensorineural hearing loss.  The veteran underwent a VA 
audiological examination in April 1998.  The results of that 
test found that his pure tone thresholds, in decibels, to be 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
80
85
LEFT
25
20
35
80
80

The average pure tone decibel loss in the right ear was 65, 
and in the left ear was 54.  (The average is computed from 
the results of 1000, 2000, 3000, and 4000-Hz; the results at 
500 Hz are only used to determine whether hearing loss 
disability, under VA standards, is present.)  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.

Applying the pertinent rating criteria (under both the former 
and the newly revised standards) to the veteran's April 1998 
examination results yields a numerical category designation 
of II in the right ear (between 58 and 65 average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination), and I in the left ear (between 50 and 
57 average pure tone decibel hearing loss, with between 92 
and 100 percent of speech discrimination.  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII produces a disability evaluation of 0 
percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran underwent an additional VA rating examination in 
December 1999.  The results of that examination found his 
pure tone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
80
85
LEFT
30
20
40
80
85

The average pure tone decibel loss in the right ear was 65 
decibels, and in the left ear was 56 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.  

Applying the pertinent rating criteria (again under both the 
former and the revised standards) to the veteran's December 
1999 examination yields a numerical category designation of 
II in the right ear (between 58 and 65 average pure tone 
hearing loss, with between 92 and 100 percent of speech 
discrimination), and I in the left ear (between 50 and 57 
average pure tone hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII also produces a disability evaluation of 0 percent 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

After applying the criteria under 38 C.F.R. § 4.85 to the 
evidence of record, the Board must conclude that the 
currently assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against a 
higher evaluation under the applicable diagnostic code.  See 
Karnas, supra.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim for assignment of an increased (compensable) 
initial rating for his bilateral hearing loss, that would 
give rise to reasonable doubt in his favor, the provisions of 
38 U.S.C.A. § 5107 are not applicable.  The Board recognizes 
that the veteran has complained that his bilateral hearing 
loss is more severe than currently evaluated, and that he 
experiences problems with normal hearing and in normal 
conversation as a result of that disability.  However, the 
audiometric results discussed above fail to show a disability 
to the degree of severity as reported by the veteran.  
Accordingly, based on the objective medical evidence 
demonstrated in the reports of the April 1998 and December 
1999 rating examinations, in addition to other 
contemporaneous clinical treatment records, the Board finds 
no basis upon which to grant a compensable initial rating for 
the veteran's bilateral hearing loss.  

III.  Conclusion

The potential application of Title 38 of the Code of Federal 
Regulations (1999), to include the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that his 
hemorrhoids and bilateral hearing loss warrant assignment of 
higher evaluations.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  See 
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under both the former and revised criteria 
that anticipate greater disability for hearing loss and 
hemorrhoids.  The record, however, does not establish the 
presence of findings that would support a higher rating under 
the Rating Schedule.  Further, the Board finds no evidence of 
an exceptional or unusual disability picture in this case.  
The veteran appeared at a personal hearing in January 2000, 
and testified that his bilateral hearing loss caused him to 
experience difficulty with normal hearing due to background 
noise, and that his hemorrhoids caused chronic pain and 
itching, there is no evidence to show that such disabilities 
have markedly interfered with his ability to obtain or retain 
gainful employment or have caused frequent (or any) 
hospitalization.  Therefore, on the basis of the entire 
record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

The claim for a disability evaluation in excess of 10 percent 
for hemorrhoids is denied.  

The claim for an initial compensable rating for bilateral 
hearing loss is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

